Brown, C. J.,
concurred as follows :
1. The first section of the seventh article of the new Constitution of this State is retroactive as well as prospective, and denies jurisdiction to the Courts to enforce any j udgment, decree or execution heretofore or hereafter rendered against the homestead, except as therein excepted.
2. The exceptions are also retroactive as well as prospective, and the Courts have jurisdiction to enforce a judgment rendered upon a debt contracted prior to the adoption of the Constitution, for money lent to remove an incumbrance from the land now claimed as a homestead.